Exhibit 10.28

COST SHARING AGREEMENT

THIS AGREEMENT, made as of this 31st day of March, 2003, by and among State Auto
Property and Casualty Insurance Company (“State Auto P&C”), State Automobile
Mutual Insurance Company (“Mutual”), and Columbus Marketing, Inc. (“CMI”), is
effective January 1, 2003.

WHEREAS, State Auto P&C desires to make available to CMI and CMI desires to
obtain from State Auto P&C the services of State Auto P&C through its executive,
managerial, administrative and other employees and human resources; and

WHEREAS, Mutual desires to make available to CMI its data processing and other
equipment and facilities, including office space, all of which may be used
jointly by CMI and Mutual; and

WHEREAS, it is necessary to provide for the allocation and apportionment of the
expenses of CMI.

NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein, AND INTENDING TO BE LEGALLY BOUND HEREBY, the parties hereto
agree as follows:

1. State Auto P&C, through its employees, shall operate, administer, and manage
the day-to-day business operations of and otherwise perform Management and
Operations Services (as defined below) for CMI in accordance with the guidelines
policies of CMI which may be in effect or established from time to time by the
board of directors of CMI. The management and administration of CMI’s business
operations by State Auto P&C shall include, without limitation, management of
such company’s business operations, its relations with its subsidiary insurance
agencies, its accounting and auditing facilities, and every other business
operation that supports or attends the performance of those services or other
business functions of CMI. State Auto P&C shall use the same degree of care in
acting on behalf of CMI as it uses in connection with the conduct of its
insurance business operations. For the purposes of this agreement it is
understood and agreed that Management and Operations Services means all
services, including without limitation, executive, managerial, supervisory,
administrative, technical, professional, and clerical services, necessary or
appropriate in the operation of the respective businesses of CMI. Any of State
Auto P&C’s employees may also serve as directors or officers of CMI,
notwithstanding that such persons may also be officers or directors of State
Auto P&C. State Auto P&C shall have the right to continue using for its business
operations all of its employees provided to the other party hereunder. To the
extent reasonably possible, CMI shall jointly utilize State Auto P&C’s employees
in a cooperative manner and consistent with the best business interests and
needs of CMI and State Auto P&C. State Auto P&C shall direct its employees, in
performing such services for CMI, to use their best efforts to promote the
general interests and economic welfare of CMI in the same manner as such
employees provide services to their direct employer. Nothing contained in this
Agreement shall impair the authority and responsibility of the Board of
Directors of CMI to exercise managerial control as provided in said company’s
Articles of Incorporation.

2. Mutual shall provide to CMI, as is reasonably required by CMI in connection
with the CMI’s business operations, Mutual’s equipment and facilities owned or
leased by Mutual from time to time in the course of its business operations.
Mutual shall have the right to continue using for its business operations all of
its equipment and facilities provided to CMI hereunder. To the extent reasonably
possible, CMI shall jointly utilize Mutual’s equipment and facilities in a
cooperative manner and consistent with the best business interests and needs of
CMI and Mutual.



--------------------------------------------------------------------------------

3. It is understood and agreed that Mutual shall act as the common paymaster of
the employees of State Auto P&C providing services to CMI and that it shall also
act as the common agent on behalf of CMI. Utilizing the employees of State Auto
P&C, Mutual shall act as agent for CMI and to the extent necessary for the
purposes of its business, in collecting and disbursing funds due to CMI, and in
paying expenses and other operating costs of the facilities used by CMI except
for those expenses paid directly by CMI from its own accounts. CMI is
responsible for its own direct expenses incurred in the operations of its
business and it agrees to reimburse Mutual for any of such expenses which Mutual
may have incurred as the common agent of such company. Because the State Auto
Companies operate utilizing employees of one employer, State Auto P&C, and the
facilities and equipment of one common agent and common paymaster, Mutual, the
non-direct expenses incurred by Mutual and State Auto P&C for the benefit of CMI
shall be apportioned to CMI, in accordance with the provisions of this Agreement
and reimbursed to Mutual and State Auto P&C by CMI in accordance with the
provisions of this Agreement.

4. All expenses of CMI which are not otherwise paid directly by CMI will be
apportioned to CMI in accordance with all applicable statutory accounting
principles including, without limitation, SSAP #70. The books, accounts, and
records shall be so maintained as to clearly and accurately disclose the nature
and details of the transactions including such accounting information as is
necessary to support the expenses apportioned to the respective parties.

5. All amounts due under this Agreement shall be due and payable by the
respective company within forty-five days after the end of each calendar
quarter. The amounts due from CMI hereunder shall be reviewed by State Auto P&C
and Mutual on a semi-annual or annual basis as appropriate to reasonably verify
such amounts. Any resulting adjustments shall be settled between the parties or
credited to future payment periods as may be determined by State Auto P&C and
Mutual.

6. Any notices to be given hereunder shall be in writing and shall be deemed
effective when delivered in person or by facsimile or, if mailed, two days after
mailing first class prepaid, to the address of the principal office of the party
to which the notice is being given.

7. This Agreement may not be assigned by any party without the prior written
consent of the other party. The provisions of this Agreement shall bind and
inure to the benefit of the parties and their respective successors and
permitted assigns.

8. This Agreement sets forth the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior or contemporaneous
agreements with respect thereto. Any modifications or amendments to this
Agreement must be in writing and signed by the parties to be bound and submitted
to the Ohio Department of Insurance for approval as and to the extent required
by then current Ohio law.

9. This Agreement shall be governed by and construed in accordance with the laws
of the State of Ohio both as to execution and performance.

10. This Agreement shall remain in force for a period of five years unless
terminated prior thereto as provided herein. Any party to this Agreement may
terminate this Agreement by giving written notice to the other party, stating a
date certain not less than 90 days hence on which such termination will become
effective. The Agreement may be renewed for additional five-year terms by the
written consent of all the parties hereto.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

STATE AUTO PROPERTY AND CASUALTY INSURANCE COMPANY

By:

 

/s/ Robert H. Moone

Title:

 

President

STATE AUTOMOBILE MUTUAL INSURANCE COMPANY

By:

 

/s/ Robert H. Moone

Title:

 

President

COLUMBUS MARKETING, INC.

By:

 

/s/ Robert H. Moone

Title:

 

President

 

3